58530: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 58530


Short Caption:CITY OF N. LAS VEGAS VS. 5TH & CENTENNIAL, LLC C/W 59162Classification:Civil Appeal - General - Other


Consolidated:58530*, 59162Related Case(s):59162, 66204


Lower Court Case(s):Clark Co. - Eighth Judicial District - A609283Case Status:Rehearing Denied


Disqualifications:ParraguirrePanel Assigned:
					En Banc
					


Replacement:None for Justice ParraguirreExpedited


To SP/Judge:06/17/2011 / Schofield, PaulSP Status:Completed


Oral Argument:03/04/2013 at 11:30 AMOral Argument Location:Regional Justice Center


Submission Date:03/04/2013How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


Appellant/Cross-RespondentCity of North Las VegasMicah S. Echols
							(Marquis Aurbach Coffing)
						Brian R. Hardy
							(Marquis Aurbach Coffing)
						Jack C. Juan
							(Marquis Aurbach Coffing)
						


Respondent/Cross-Appellant5th & Centennial, LLCWilliam L Coulthard
							(Kemp, Jones & Coulthard, LLP)
						John C. Courtney
							(John Peter Lee Ltd.)
						Jennifer C Dorsey
							(Kemp, Jones & Coulthard, LLP)
						John Peter Lee
							(John Peter Lee Ltd.)
						Eric M. Pepperman
							(Kemp, Jones & Coulthard, LLP)
						


Respondent/Cross-Appellant5th & Centennial II, LLCWilliam L Coulthard
							(Kemp, Jones & Coulthard, LLP)
						John C. Courtney
							(John Peter Lee Ltd.)
						Jennifer C Dorsey
							(Kemp, Jones & Coulthard, LLP)
						John Peter Lee
							(John Peter Lee Ltd.)
						Eric M. Pepperman
							(Kemp, Jones & Coulthard, LLP)
						


Respondent/Cross-Appellant5th & Centennial III, LLCWilliam L Coulthard
							(Kemp, Jones & Coulthard, LLP)
						John C. Courtney
							(John Peter Lee Ltd.)
						Jennifer C Dorsey
							(Kemp, Jones & Coulthard, LLP)
						John Peter Lee
							(John Peter Lee Ltd.)
						Eric M. Pepperman
							(Kemp, Jones & Coulthard, LLP)
						


Respondent/Cross-AppellantAll For One Family TrustWilliam L Coulthard
							(Kemp, Jones & Coulthard, LLP)
						John C. Courtney
							(John Peter Lee Ltd.)
						Jennifer C Dorsey
							(Kemp, Jones & Coulthard, LLP)
						John Peter Lee
							(John Peter Lee Ltd.)
						Eric M. Pepperman
							(Kemp, Jones & Coulthard, LLP)
						


Respondent/Cross-AppellantBrian A. LeeWilliam L Coulthard
							(Kemp, Jones & Coulthard, LLP)
						John C. Courtney
							(John Peter Lee Ltd.)
						Jennifer C Dorsey
							(Kemp, Jones & Coulthard, LLP)
						John Peter Lee
							(John Peter Lee Ltd.)
						Eric M. Pepperman
							(Kemp, Jones & Coulthard, LLP)
						


Respondent/Cross-AppellantJulie A. LeeWilliam L Coulthard
							(Kemp, Jones & Coulthard, LLP)
						John C. Courtney
							(John Peter Lee Ltd.)
						Jennifer C Dorsey
							(Kemp, Jones & Coulthard, LLP)
						John Peter Lee
							(John Peter Lee Ltd.)
						Eric M. Pepperman
							(Kemp, Jones & Coulthard, LLP)
						



14-25874: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


06/09/2011Filing FeeFiling Fee Waived. State/County/Municipality.


06/09/2011Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.11-17130




06/09/2011OtherJustice Ron Parraguirre disqualified from participation in this matter. Disqualification Reason: Kemp, Jones & Coulthard.


06/10/2011Notice/OutgoingIssued Notice of Referral to Settlement Program.  This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.11-17249




06/17/2011Settlement NoticeIssued Notice: Assignment to Settlement Program - Paul H. Schofield.11-18002




06/17/2011Docketing StatementFiled Docketing Statement.11-18076




06/23/2011Filing FeeFiling fee due for Cross-Appeal.


06/23/2011Notice of Appeal DocumentsFiled Notice of Cross-Appeal.11-18811




06/23/2011Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (Cross-Appeal)11-18815




06/23/2011Filing FeeE-Payment $250.00 from William L Coulthard


06/28/2011Docketing StatementFiled Cross Appellants' Docketing Statement.11-19138




06/28/2011Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge of Cross Appellant's Docketing Statement.11-19144




06/28/2011Notice/OutgoingIssued Letter to attorney William Coulthard returning check no. 60540 in the amount of $250.  Filing fee previously paid.11-19220




06/30/2011Notice/IncomingFiled Certificate of Concurrence for Plaintiffs' Cross-Appeal.11-19554




07/06/2011Notice/IncomingFiled Certificate of Service of Cross-Appellant's Docketing Statement.11-20101




07/18/2011Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation.  Settlement conference to be scheduled.11-21596




07/29/2011Notice/IncomingFiled Notice to Appear for Mandatory Settlement Conference.11-22909




08/15/2011Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.11-24773




08/16/2011Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated For Appeal and Cross-Appeal. The parties were unable to agree to a settlement.  Appellant(s) and Respondent(s): 15 days transcript request; Appellant(s): 90 days opening brief and appendix.  Respondent(s): 30 days from opening brief to file combined answering brief on appeal and opening brief on cross-appeal.  Appellant(s): 30 days from that combined brief to file combined reply brief on appeal and answering brief on cross-appeal. Respondent(s): 14 days from that combined brief to file reply brief on cross-appeal.11-24922




08/22/2011Transcript RequestFiled Appellant/Cross-Respondent's Request for Transcript of Proceedings. Transcripts requested: January 3, 2011. To Court Reporter: Cynthia Georgilas.  Nos. 58530/59162.11-25369




09/16/2011MotionFiled Motion to Consolidate Appeals. Nos. 58530/59162.11-28382




09/20/2011Notice/IncomingFiled Respondents/Cross-Appellants' Joinder to Motion to Consolidate Appeals. Nos. 58530/59162.11-28673




09/21/2011MotionFiled Motion for Extension of Time to File Transcript. Nos. 58530/59162.11-28793




10/05/2011Order/ProceduralFiled Order Consolidating Appeals. The clerk of this court shall consolidate these appeals for appellate purposes. Appellant/Cross-Respondent: Opening Brief and Appendix due: November 14, 2011. Nos. 58530/5916211-30437




10/12/2011TranscriptFiled Notice from Court Reporter. Cynthia Georgilas stating that the requested transcripts were delivered.  Dates of transcripts: January 3, 2011; January 12, 2011; January 19, 2011; January 20-21, 2011; February 17, 2011 and February 23-25, 2011.  Nos. 58530/59162.11-31453




10/18/2011MotionFiled Respondents'/Cross Appellants' Motion to Expedite Appeal. Nos. 58530/59162.11-32094




10/18/2011MotionFiled Motion for Extension of Time to File Opening Brief and Appendix (First Request). Nos. 58530/59162.11-32206




10/18/2011Notice/OutgoingIssued Notice Motion Approved.  Opening Brief and Appendix due by December 14, 2011.11-32210




10/24/2011MotionFiled Appellants/Cross-Respondent's Response to Motion to Expedite Appeal.  Nos. 58530/59162.11-32812




10/27/2011MotionFiled Respondents'/Cross Appellants' Reply to Appellants/Cross-Respondent's Response to Motion to Expedite Appeal. Nos. 58530/59162.11-33291




10/31/2011Notice/IncomingFiled Errata to Respondents'/Cross Appellants' Reply to Appellants/Cross-Respondent's Response to Motion to Expedite Appeal.  Nos. 58530/59162.11-33313




11/14/2011Order/ProceduralFiled Order Granting Motion to Expedite Appeals Following Briefing.  Nos. 58530/59162.11-34898




11/18/2011Order/ProceduralFiled Order Denying Motion.  We deny Cynthia Georgilas, September 21, 2011, motion as moot.  Nos. 58530/59162.11-35792




12/13/2011MotionFiled Motion for Extension of Time to File Opening Brief.11-38152




12/13/2011MotionFiled Appellant/Cross-Respondent's Motion for Leave to File Video as Part of the Joint Appendix.11-38154




12/13/2011AppendixFiled Joint Appendix - Volume 1. Nos. 58530/59162.11-38161




12/13/2011AppendixFiled Joint Appendix -Volume 2. Nos. 58530/59162.11-38167




12/13/2011AppendixFiled Joint Appendix -Volume 3. Nos. 58530/59162.11-38168




12/13/2011AppendixFiled Joint Appendix -Volume 4. Nos. 58530/59162.11-38170




12/13/2011AppendixFiled Joint Appendix -Volume 5. Nos. 58530/59162.11-38171




12/13/2011AppendixFiled Joint Appendix -Volume 6. Nos. 58530/59162.11-38172




12/13/2011AppendixFiled Joint Appendix -Volume 7. Nos. 58530/59162.11-38187




12/13/2011AppendixFiled Joint Appendix -Volume 8. Nos. 58530/59162.11-38188




12/13/2011AppendixFiled Joint Appendix -Volume 9. Nos. 58530/59162.11-38189




12/13/2011AppendixFiled Joint Appendix -Volume 10. Nos. 58530/59162.11-38190




12/13/2011AppendixFiled Joint Appendix -Volume 10, Part 2. Nos. 58530/59162.11-38192




12/13/2011AppendixFiled Joint Appendix -Volume 11. Nos. 58530/59162.11-38208




12/13/2011AppendixFiled Joint Appendix -Volume 12. Nos. 58530/59162.11-38211




12/13/2011AppendixFiled Joint Appendix -Volume 13. Nos. 58530/59162.11-38212




12/13/2011AppendixFiled Joint Appendix -Volume 14. Nos. 58530/59162.11-38213




12/13/2011AppendixFiled Joint Appendix -Volume 15. Nos. 58530/59162.11-38221




12/13/2011AppendixFiled Joint Appendix -Volume 16. Nos. 58530/59162.11-38222




12/13/2011AppendixFiled Joint Appendix -Volume 17. Nos. 58530/59162.11-38223




12/13/2011AppendixFiled Joint Appendix -Volume 18. Nos. 58530/59162.11-38270




12/13/2011AppendixFiled Joint Appendix -Volume 19. Nos. 58530/59162.11-38275




12/13/2011AppendixFiled Joint Appendix -Volume 19. Nos. 58530/59162.11-38278




12/13/2011AppendixFiled Joint Appendix -Volume 20. Nos. 58530/59162.11-38297




12/13/2011AppendixFiled Joint Appendix - Volume 21 (part 1). Nos. 58530/59162.11-38298




12/13/2011AppendixFiled Joint Appendix - Volume 21 (part 2). Nos. 58530/59162.11-38299




12/13/2011AppendixFiled Joint Appendix - Volume 22. Nos. 58530/59162.11-38300




12/13/2011AppendixFiled Joint Appendix - Volume 23. Nos. 58530/59162.11-38301




12/13/2011AppendixFiled Joint Appendix - Volume 24 (pat 1). Nos. 58530/59162.11-38302




12/13/2011AppendixFiled Joint Appendix - Volume 24 (part 2). Nos. 58530/59162.11-38303




12/13/2011AppendixFiled Joint Appendix - Volume 25. Nos. 58530/59162.11-38304




12/13/2011AppendixFiled Joint Appendix - Volume 26. Nos. 58530/59162.11-38306




12/14/2011AppendixFiled Joint Appendix - Volume 27. Nos. 58530/59162.11-38312




12/14/2011AppendixFiled Joint Appendix - Volume 28. Nos. 58530/59162.11-38313




12/14/2011AppendixFiled Joint Appendix - Volume 29. Nos. 58530/59162.11-38320




12/14/2011AppendixFiled Joint Appendix - Volume 30. Nos. 58530/59162.11-38322




12/14/2011AppendixFiled Joint Appendix - Volume 31. Nos. 58530/59162.11-38328




12/14/2011AppendixFiled Joint Appendix - Volume 32. Nos. 58530/59162.11-38330




12/14/2011AppendixFiled Joint Appendix - Volume 33. Nos. 58530/59162.11-38331




12/14/2011AppendixFiled Joint Appendix - Volume 34. Nos. 58530/59162.11-38422




12/14/2011AppendixFiled Joint Appendix - Volume 35. Nos. 58530/59162.11-38423




12/14/2011AppendixFiled Joint Appendix- Volume 36. Nos. 58530/59162.11-38424




12/14/2011AppendixFiled Joint Appendix- Volume 37. Nos. 58530/59162.11-38428




12/14/2011AppendixFiled Joint Appendix- Volume 38. Nos. 58530/59162.11-38429




12/14/2011AppendixFiled Joint Appendix - Volume 39. Nos. 58530/59162.11-38430




12/14/2011AppendixFiled Joint Appendix - Volume 40. Nos. 58530/59162.11-38431




12/14/2011AppendixFiled Joint Appendix - Volume 41. Nos. 58530/59162.11-38432




12/14/2011AppendixFiled Joint Appendix - Volume 42. Nos. 58530/59162.11-38433




12/14/2011AppendixFiled Joint Appendix - Volume 43. Nos. 58530/59162.11-38435




12/14/2011AppendixFiled Joint Appendix - Volume 44. Nos. 58530/59162.11-38452




12/14/2011AppendixFiled Joint Appendix - Volume 45. Nos. 58530/59162.11-38457




12/14/2011AppendixFiled Joint Appendix - Volume 46. Nos. 58530/59162.11-38458




12/14/2011AppendixFiled Joint Appendix - Volume 47. Nos. 58530/59162.11-38459




12/14/2011AppendixFiled Joint Appendix - Volume 48. Nos. 58530/59162.11-38460




12/14/2011AppendixFiled Joint Appendix - Volume 49. Nos. 58530/59162.11-38461




12/14/2011AppendixFiled Joint Appendix - Volume 50. Nos. 58530/59162.11-38462




12/14/2011Notice/IncomingFiled Proof of Service Certificate of Service11-38468




12/16/2011MotionFiled Appellant/Cross-Respondent's Motion for Leave to File Video as Part of the Joint Appendix.11-38851




12/30/2011MotionFiled Appellant/Cross-Respondent's Motion to Exceed Page Limit of Opening Brief.11-40172




12/30/2011BriefReceived Appellant/Cross-Respondent's Opening Brief on Appeal (via E-Flex). (FILED PER ORDER 1/12/12)


01/04/2012MotionFiled Respondents'/Cross Appellants' Response to Appellant's Motion to Exceed Page Limit of Opening Brief.12-00208




01/06/2012Notice/IncomingFiled Respondents'Cross Appellants' Joinder to Motion for Leave to File Video as Part of the Joint Appendix. Nos. 58530/59162.12-00570




01/12/2012Order/ProceduralFiled Order Granting Motions for Leave to File Video as Part of the Joint Appendix, for an Extension of Time, and for Leave to File Brief with Excess Pages. The clerk of this court shall file the opening brief, provisionally received in this court on December 30, 2011. Fn1[The clerk of this court shall keep in posession of the DVD with video, which was submitted with the City's December 16, 2011, motion, until this appeal is resolved.] Fn2[Court reporter Cynthia Georgilas' motion for an extension of time to prepare and deliver the transcripts is granted.] Nos. 58530/5916212-01104




01/12/2012BriefFiled Appellant/Cross-Respondent's Opening Brief on Appeal. Nos. 58530/5916212-01107




02/06/2012MotionFiled Stipulation for an Extension of Time to File Answering Brief on Appeal and Opening Brief on Cross Appeal (NRAP 31(b)(2)). Nos. 58530/59162.12-03790




02/06/2012Notice/OutgoingIssued Notice Stipulation Approved.  Answering Brief on Appeal and Opening Brief on Cross Appeal due March 14, 2012.12-03792




03/06/2012MotionFiled Motion to Extend Time to File Respondents' Answering Brief/Cross-Appellants' Opening Brief.12-07079




03/28/2012Order/ProceduralFiled Order Granting Motion for Extension of Time. Respondents/Cross-appellants: Answering brief due: March 29, 2012. Nos. 58530/5916212-09738




03/29/2012MotionFiled Respondents'/Cross Appellants' Motion to Exceed Word Count Limitations for Combined Respondents' Answering Brief/Cross Appellants' Opening Brief (Answering Brief/Cross Appellants' Opening Brief attached). Nos. 58530/5916212-10057




03/30/2012BriefReceived Respondents' Answering Brief on Appeal and
Opening Brief on Cross-Appeal. (FILED PER 4/18/12 ORDER).


04/18/2012Order/ProceduralFiled Order Granting Motion for Leave to File Brief with Excess Words. The clerk of this court shall file the combined brief provisionally received in this court on March 30, 2012. Nos. 58530/59162.12-12475




04/18/2012BriefFiled Respondents' Answering Brief on Appeal and Opening Brief on Cross-Appeal.12-12476




05/09/2012MotionFiled Motion to Extend Time to File Combined Reply Brief on Appeal and Answering Brief on Cross-Appeal (First Request). Nos. 58530/59162.12-14554




05/09/2012Notice/OutgoingIssued Notice Motion Approved.  Reply Brief on Appeal and Answering Brief on Cross-Appeal due June 18, 2012. Nos. 58530/59162.12-14556




06/13/2012MotionFiled Motion to Extend Time to File Combined Brief on Appeal and Answering Brief on Cross-Appeal (Second Request). Nos. 58530/59162.12-18615




06/19/2012Order/ProceduralFiled Order Granting Motion for Extension of Time. Appellant/Cross-Respondent: Combined reply brief and answering brief due: July 18, 2012. Nos. 58530/5916212-19263




07/18/2012MotionFiled Motion for Extension of Time to File Reply Brief on Appeal and Answering Brief on Cross-Appeal. Nos. 58530/59162.12-22657




07/18/2012MotionFiled Opposition to Third Request for Extension of Time to File Combined Reply Brief on Appeal and Answering Brief on Cross-Appeal.12-22694




07/25/2012BriefReceived Appellant/Cross-Respondent's Reply Brief on Appeal and Answering Brief on Cross-Appeal (via E-Flex). Nos. 58530/59162. (FILED PER ORDER OF 8/02/12).


08/02/2012Order/ProceduralFiled Order Granting Motion for Extension of Time. The clerk of this court shall file the combined brief provisionally received in this court on July 25, 2012. Nos. 58530/59162.12-24420




08/02/2012BriefFiled Appellant/Cross-Respondent's Reply Brief on Appeal and Answering Brief on Cross-Appeal. Nos. 58530/59162.12-24421




08/16/2012BriefFiled Reply Brief on Cross-Appeal. Nos. 58530/59162.12-25824




08/16/2012Case Status UpdateBriefing Completed/To Screening.


08/16/2012Notice/IncomingFiled Certificate of Service of Reply Brief on Cross Appeal. Nos. 58530/59162.12-25841




08/16/2012MotionFiled Motion Request for Oral Argument Setting. Nos. 58530/59162.12-25869




11/27/2012Order/ProceduralFiled Order Directing Clerk to Schedule Oral Argument. The clerk of this court is directed to schedule this matter for oral argument before the en banc court on the next available calendar. Nos. 58530/5916212-37352




01/09/2013Letter/IncomingFiled Letter regarding oral arguement. Nos. 58530/5916213-00971




01/17/2013Notice/OutgoingIssued Notice Scheduling Oral Argument.  Oral argument is scheduled for Monday, March 4, 2013, @ 11:30 a.m. in Las Vegas.  Argument shall be limited to 30 minutes.13-01904




02/19/2013Notice/OutgoingIssued Oral Argument Reminder Notice.13-05099




03/04/2013Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court. Nos 58530/59162.


07/26/2013BriefFiled Supplemental Authorities Notice of Supplemental Authorities13-22185




08/02/2013BriefFiled Appellant/Cross-Respondent's Response to Supplemental Authorities.13-22791




02/04/2014MotionFiled Respondents/Cross-Appellants' Motion to Lift Stay Pending Appeal or, in the Alternative, Motion to Require The City of North Las Vegas to Post a Bond.14-03603




02/11/2014Order/Clerk'sFiled Order Granting Telephonic Extension. Appellant/cross-respondent shall have until February 21, 2014, to file and serve an opposition to the motion to lift stay pending appeal. Nos. 58530/59162.14-04464




02/20/2014MotionReceived Appellant/Cross-Respondent's Opposition to Respondents/Cross-Appellants' Motion to Lift Stay Pending Appeal or, In the Alternative, Motion to Require the City of North Las Vegas to Post a Bond (via E-Flex). Nos. 58530/59162. (FILED PER ORDER OF 3/20/14).


02/21/2014MotionFiled Motion To Exceed Word Count Of Appellant/Cross-Respondent's Opposition To Respondents/Cross-Appellants' Motion To Lift Stay Pending Appeal Or, In The Alternative, Motion To Require The City Of North Las Vegas to Post a Bond. Nos. 58530/59162.14-05719




03/20/2014Order/ProceduralFiled Order Denying Motion to Vacate District Court Stay. Respondents' motion is denied without prejudice. Fn1[The City's motion for leave to file an opposition with five excess pages is granted. The clerk of this court shall file the opposition provisionally received in this court on February 20, 2014.] Fn2[The Honorable Ron D. Parraguirre, Justice, voluntarily recused himself from participation in the decision of these matters.] Nos. 58530/59162.14-08985




03/20/2014MotionFiled Appellant/Cross-Respondent's Opposition to Respondents/Cross-Appellants' Motion to lift Stay Pending Appeal or, in the Alternative, Motion to Require the City of North Las Vegas to Post Bond. Nos. 58530/59162.14-08986




03/21/2014Order/DispositionalFiled Order Affirming in Part, Reversing in Part and Remanding. "ORDER the judgment of the district court AFFIRMED IN PART AND REVERSED IN PART AND REMAND this matter to the district court for proceedings consistent with this order." Fn1[The Honorable Ron Parraguirre, Justice, voluntarily recused himself from participation in the decision of this matter.] Nos. 58530/59162. EN BANC14-09052




04/09/2014Post-Judgment PetitionFiled Petition for Rehearing (Appellant/Cross-Respondent City of No. Las Vegas). Nos. 58530/59162.14-11268




04/09/2014Filing FeeRehearing fee waived.


04/09/2014Order/ProceduralFiled Order Directing Answer to Petition for Rehearing. Respondents/cross-appellants shall have 15 days from the date of this order within which to file and serve an answer to the petition. Nos. 58530/59162.14-11370




04/24/2014Post-Judgment PetitionFiled Answer to Petition for Rehearing.  Nos. 58530/59162.14-13290




05/05/2014MotionFiled Motion for Leave to File Reply in Support of Petition for Rehearing.14-14331




05/05/2014Post-Judgment PetitionReceived Reply in Support of Petition for Rehearing. (FILED PER ORDER OF 5/09/14).


05/09/2014Order/ProceduralFiled Order Granting Motion for Leave to File Reply. The clerk of this court shall file the reply provisionally received in this court on May 5, 2014. Nos. 58530/59162.14-15009




05/09/2014Post-Judgment PetitionFiled Reply in Support of Petition for Rehearing. Nos. 58530/59162.14-15010




08/07/2014Opinion/Non-DispositionalFiled Authored Opinion. "Rehearing denied." Fn1[The Honorable Ron Parraguirre, Justice, voluntarily recused himself from participation in the decision of this matter. Before the Court EN BANC. Author: Gibbons, C.J. Majority: Gibbons/Pickering/Hardesty/Douglas/Cherry/Saitta. 130 Nev. Adv. Opn. No. 66. EN BANC Nos. 58530/5916214-25874




08/14/2014MotionFiled Motion to Stay the Issuance of the Remittitur.  Nos. 58530/59162.14-26664




08/14/2014Notice/IncomingFiled Respondent Landowners' Notice of Intent to File Opposition to Motion to Stay the Issuance of the Remittitur. Nos. 58530/59162.14-26696




08/15/2014Order/ProceduralFiled Order Directing Response. Respondents/cross-appellants: 7 days to file a response to the motion (to stay issuance of remittitur). Appellant/cross-respondent: 5 days to file any reply. Nos. 58530/59162.14-26966




08/22/2014MotionFiled Supplement to Motion to Stay the Issuance of the Remittitur.  Nos. 58530/59162.14-27813




08/27/2014MotionFiled Opposition to Motion to Stay the Issuance of the Remittitur (Respondent/Cross-Appellant).  Nos. 58530/59162.14-28305




08/28/2014MotionFiled Respondents/Cross-Appellants' Motion to Strike the Improper and Prejudicial Supplement to Motion to Stay Issuance of the Remittitur Filed by the City of North Las Vegas. Nos. 58530/59162.14-28419




08/29/2014MotionFiled Opposition to Motion to Strike Supplement and Reply in Support of Motion to Stay the Issuance of the Remittitur.  Nos. 58530/59162.14-28561




09/02/2014MotionFiled Respondents/Cross-Appellants' Reply in Support of Motion to Strike the Improper and Prejudicial Supplement to Motion to Stay Issuance of the Remittitur Filed by the City of North Las Vegas.  Nos. 58530/59162.14-28742




09/02/2014Other Incoming DocumentFiled Supplemental Exhibit in Support of Respondents/Cross-Appellants' Motion to Strike the Improper and Prejudicial Supplement to Motion to Stay Issuance of the Remittitur Filed by the City of North Las Vegas.  Nos. 58530/5916214-28915




09/02/2014MotionFiled Emergency Motion for Relief Under NRAP 27(e). Nos. 58530/5916214-28930




09/03/2014Order/ProceduralFiled Order Granting In Part Motion for Temporary Stay. The district court's August 29, 2014 order is stayed through September 12, 2014, and thus, the judgment may not be executed on or before that date. Nos. 58530/59162.14-29155




09/04/2014MotionFiled Emergency Motion for Clarification of the Court's September 3, 2014 Temporary Stay Order Under NRAP 27(e). Nos. 58530/5916214-29254




09/09/2014MotionFiled Respondents/Cross-Appellants' Response to Emergency Motion for Clarification of the Court's September 3, 2014 Temporary Stay Order Under NRAP 27(3).  Nos. 58530/59162.14-29705




09/12/2014Order/ProceduralFiled Order Granting Motion.  We grant appellant's request to stay issuance of the remittitur and execution of the judgment for 21-days.  The stay will remain in place until October 3, 2014, at 5:00 p.m.  fn1[Respondents' motion to strike the supplement is denied as moot and appellant's motion for clarification is resolved pursuant to this order.]  Cherry, J., dissenting.  Hardesty, J., with whom Pickering, J., agrees, dissenting.  Nos. 58530/59162.14-30346




10/07/2014Notice/IncomingFiled Notice from US Supreme Court/Certiorari Filed. A petition for a writ of certiorari was filed 9/26/14 and placed on the docket as Case No. 14-348. Nos. 58530/59162.14-33228




10/20/2014Notice/IncomingFiled Respondent/Cross Appellant Landowners' Notice of Denial of Application for Stay Pending the Disposition of the Petition for Writ of Certiorari by the Supreme Court of the United States AND Request for Issuance of Remittitur.Y14-34887